Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	Applicants filing of the amendments and arguments dated 01/28/2022 in response to the office action is acknowledged. Claims 1, 4-7, 10, 13 have been amended and new claims 14-28 have been added. Rejections not reiterated from previous office actions are hereby withdrawn. As to ODP rejections Applicants state that Applicant will address the rejection when the claims are otherwise indicated to be allowable. Arguments, which are directed to withdrawn rejections, are thus rendered moot. The arguments in regards to the reiterated rejections/references from the previous office action are addressed below. In view of Applicant's claim amendments, the following rejections are either modified and/or newly applied. The action is made final. Claims 1-28 are pending. 
				Response to Applicants’ Arguments
	(i) 112(2) rejection:
	Applicants’ argue that the term “composition” may refer to a variety of different components including a pharmaceutical spray device, a medicinal dropper, a medicinal soft brush, or a combination thereof. 

	In response, the spray device medicinal dropper or a medicinal soft brush are devices that are used to dispense the composition for e.g. a pharmaceutical composition and they are not composition by themselves. It is noted that there is no support in the specification that the  pharmaceutical composition is a pharmaceutical spray device, a medicinal dropper, a medicinal soft brush. In fact in 
	(ii) 103 rejection: 
(a) Chongxi and Hemchand references:
	Applicants argue that neither Chongxi or Hemchand disclose or suggest the specific form of at least a separated solid portion and separated liquid portion; a person skilled in the art would have not motivation to separate the solid portion and liquid portion. Furthermore Chongxi discloses that the drug dosage may be solution and this actually teaches away from the present application. Applicants provide a specific form of the pharmaceutical composition because the non-steroidal anti-inflammatory drug derivative cannot stably be present in the solvent (Examples 2, 4, 6 and 8). 

	In response, Chongxi teaches the NSAID derivative compound, its salts and its solid compositions e.g. powders, tablets, pills etc. comprising the agents with solid excipients. Chongxi teach a tablet may be made by compression or molding, optionally with one or more accessory ingredients and compressed tablets may be prepared using binder (for example, gelatin or hydroxypropylmethyl cellulose (HPMC). Also HPMC can be added to the NSAID derivative with HPMC to provide the desired release profile. Such tablets made from the teachings of Chongxi has a separated solid portion and the water for administration is a separated liquid portion and the tablet can be administered orally with water. Hemchand has been cited to teach that the solid active agents can be coated with binders, e.g. HPMC to provide solid particles. Chongxi teaches the same compounds and solid compositions without water and hence such composition comprises the solid portion before combined or dissolved in water and must be 
Applicants data is to a composition comprising the solid portion and then liquid (e.g. water) is provided separately to dissolve the solid portion. Examples 2 and 3 of the instant specification teach the solid and particles of 2-(diethylamino)-ethyl-2-acetoxybenzoate hydrochloride composition as solid portion and then dissolved in water.  Example 3 of the instant specification comprises the agent and Hypromellose (HPMC). All the examples of the instant specification is to the preparation of the select solid NSAID derivatives of formula I (solid portion) and water (liquid portion) provided separately to dissolve the solid agent. In fact the instant specification in page 27, lines 21-23 it is taught that “During use, patients could dissolve the tablets of salicylic acid-(2-diethylaminoethyl ester) hydrochloride in sterile water, and an inunction was formed by the medicinal soft brush for use”. In addition, instant claim 7 explicitly teach that solid portion is separate and is stored in a hermetic, pharmaceutically acceptable packaging. It is noted that there is no composition taught that consists of the separate solid and separate liquid portion in the same composition.  In summary, Applicants provide data for the stability of the solid particle in the specification before dissolving into water. Applicants compositions comprise the active agent with or without excipients, prepared 
	As to Applicants’ arguments that the Chongxi teaches away by disclosing that the drug dosage can be a solution, it is deemed that Chongxi does not reach the level of teaching away from formulating a composition as in the instant claims as suggested by Applicant because Chongxi in [0413] teach formulations suitable for oral administration may be in the form of capsules, cachets, pills, tablets, lozenges, powders, granules or as a solution, suspension, paste etc. This teaching does not teach away from the drug dosage form as a solid, e.g. tablets, pills. etc. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. A prior art reference that "teaches away" from the claimed invention is a significant factor to be considered in determining obviousness; however, "the nature of the teaching is highly relevant and must be weighed in substance.  
	(b) Chongxi, Hemchand, and Breneman, (c) Chongxi, Hemchand, and Manukondakeerthi and (d) Chongxi, Hemchand, and Anderson references:
	For claims 6, 7 and 13 rejected in view of the above combined references Applicants argue for all the rejections that Claim 1 of the patentability is discussed, hence this claim is allowable and these claims are allowable in virtue of its dependency. Further the claim(s) recite additional limitations which, in conformity with the features of the independent claim 1 are not disclosed or suggested by the prior art. The dependent claims are therefore believed patentable. 

	In response, the independent claim 1 would have been obvious over the prior art teachings for the reasons relied upon above and as in the rejection below. As to the additional limitation of claim 6, Breneman has been cited to teach the flowability properties in relation to the repose angle. From Brenman, it would have been obvious  to limit the angle of repose angle to 25-30 and not above 35 for excellent performance 
	As to claim 7, Manukondakeerthi has been cited to teach that pharmaceuticals can be stored in containers that are well closed, tightly closed and hermetically closed for packaging components. Hence from the reference one of ordinary skill in the art would have found it obvious to store the pharmaceutical solid portion of the agent in hermetically sealed packages for stability and to provide the pharmaceuticals as packages to the end users. 
	As to claim 13, Anderson has been cited to teach NSAID solid portion to liquid portion ratio with different solvents, where the liquid solvents can be encapsulated and separated from the solid portion of the active agent and both the components can be in different ratios. From the teachings of Anderson a person of ordinary skill in the art would have found it obvious to arrive at the claim limitations in expectation of achieving reasonable amount of success in preparing such formulations at different ratios of the solid and liquid portion. Further it is also noted that if one g of the solid tablet comprising the agent is dissolved with 100 ml of water and administered, solid: liquid portion will be in the ratio of 1:100.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-12, 14-18, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chongxi et al. (US 2009/0238763) and Hemchand et al. (https://www.farmavita.net/ documents/Tablet%20coating.pdf 2009). 
Chongxi et al. teachings relates to high penetration compositions and its uses comprising compounds that include:

    PNG
    media_image1.png
    594
    510
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    360
    531
    media_image2.png
    Greyscale

wherein Y is H, Y1, Y2, Y3, Y4 is H, X can be O, R is linear or branched 1-20 
carbon atoms alkyl, R1 and R2 is H, alkyl, alkoxy etc. (See [0165-0174], claim 12). 
The reference explicitly teach diethylaminoethyl salicylate AcOH (Table 4-compound 5) and (diethylamino)ethyl 2-(p-isobutylphenyl)propanoate.AcOH (Table 4, compound 6), diethylaminoethyl acetyl salicylate.AcOH (Table 4 - Compound 1, [0444]) which are the salts encompassed in the instantly claimed formula (l) (salts of compounds of instant claim 10). The reference explicitly teaches the composition comprising the compounds and its pharmaceutically acceptable salts include hydrochloride, acetate etc. (see claim 20, [0443]). 
Chongxi et al. teaches pharmaceutical composition comprising the high penetration prodrug and a pharmaceutically acceptable carrier, such as a liquid or solid filler, diluent, excipient, solvent or encapsulating material [0345]-[0346]. Some of the pharmaceutically acceptable carriers include: cellulose, and its derivatives, such as ethyl cellulose, pyrogen-free water; isotonic saline, ethyl alcohol etc. [0348-0350]. The solid dosage form includes binders such as carboxymethylcellulose, alginates, gelatin, polyvinyl pyrrolidone, sucrose and/or acacia [0414].

Chongxi teaches the use of the composition in conditions like pain, skin condition etc. (claims 29-30). Further taught is that a therapeutically effective dose delivered to disease site [0427]. 

Hemchand teachings are to the different aspects of tablet coating. The reference teaches in page 8 describes film coating. The process includes deposition of a thin film of a polymer surrounding the tablet core, wherein the polymer is solubilized into solvent, other additives like plasticizers and pigments are added and the resulting solution is sprayed onto a rotated tablet bed. The drying conditions cause the removal of the solvent, giving thin deposition of coating material around each tablet core (p 8, para 1, Process Description). The film coating requires film formers, e.g. HPMC, ethyl cellulose, povidone etc. (See p 9-10). The solvents used to dissolve or disperse the polymers include water, ethanol, acetone etc. (See p 11, Solvents). The coating is done for various purposes including controlled release, to control disintegrations, increase shelf life, mask taste and odor etc. (See Conclusion). The reference teaches an inactive ingredient (excipient) termed a binder is added to help hold the tablet together and give it strength, the binders include lactose, starch, microcrystalline cellulose, modified cellulose e.g. hydroxymethyl cellulose (Introduction, lines 7-11). 
From the teachings of Chongxi et al., a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to formulate a composition comprising the compounds as in the instant claims along with a pharmaceutical carrier e.g. water, ethylcelluose, saline etc. because (i) the reference teaches the same non-steroidal anti-inflammatory compound(s) its salts (ii) different dosage formulations including oral, spray, aerosol. As to the stability, the reference 
A person of ordinary skill in the art would have been motivated to arrive at the stable pharmaceutical composition from Chongxi with a reasonable expectation of success and use the composition for therapeutic treatment. Thus claim 1, would have been obvious over the prior art teachings. 
As to claims 2-5, Chongxi teaches the solvents that can be used include alcohol etc. and the dosage forms include powder, tablets and the binder that can be included in the solid dosage form include HPMC, starch. As to claims 17-18, the binder 
As to claim 9, Chongxi teaches formulations comprising the active ingredient and excipients in the form of spray,  and sprays with customary propellants can be formed with the solid mixture (active agent) and the liquid propellant for use and is well known in the art. 
As to claims 10, 14, 15 (where R1=R2=ethyl), 16 (where n=2), the compounds are taught by Chongxi (e.g. compound 5, diethylaminoethyl salicylate). As to claims 11, 14 and 16, the acetic acid salts of the compounds are taught by Chongxi. As to claims 12, 26 Chongxi teaches the compounds of claim 12, the pharmaceutically acceptable acid that can be used in the process and the salt includes hydrochloride. Hence a person of ordinary skill in the art would have found it obvious to formulate a hydrochloride salt of the compounds of claims 12 and 26. 

Claims 6, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chongxi et al. (US 2009/0238763) and Hemchand et al. (https://www.farmavita.net/ documents/Tablet%20coating.pdf2009) as applied to claims 1-4, 9-12 above and in view of Breneman (Abbott Laboratories, 2011, p 1-30). 
Claims 6, 22 and 23 are limited to specific repose angle of claim 3 composition.
Chongxi et al and Hemchand as above. Chongxi teaches powders of the formulation comprising powders but do not teach the repose angle as claimed. 

A person of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to limit the angle of repose angle to 25-30 and not above 35 for excellent performance for flowability of pharmaceutical powder. One of ordinary skill in the art would have been motivated to do so is to maintain a good flowability of the pharmaceutical powder composition.  

Claims 7, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chongxi et al. (US 2009/0238763) and Hemchand et al. (https://www.farmavita.net/ documents/ Tablet%20coating.pdf2009) as applied to claims 1-4, 9-12 above and in view of Manukondakeerthi et al. (Asian J of Research in Pharmaceutical Sciences, 2014, p 1-18).
Claim 7 is limited to hermetic packaging of the pharmaceutical composition of claim 1 and claim 24 includes select packaging materials. 
Chongxi et al and Hemchand as above. Chongxi teaches kits, a packaged combination of the regents [0377] but fail to teach the hermetic package and its material as claimed. The reference do not teach the limitations of claim 8. 
Manukondakeerthi et al. teaches containers be well closed, tightly closed and hermetically closed for packaging components (See p 1, line 29, also p 15, Closures, p 
From Manukondakeerthi a person of ordinary skill in the art would have found it obvious to use hermetic sealing container or bottles with high density polyethylene for packaging the pharmaceutical formulation of claim 1. A person of ordinary skill in the art would have been motivated to do so is to encase the pharmaceutical products and protect them from degradation (e.g. oxidation, moisture etc.). Thus claims 7 and 24 are addressed. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Chongxi et al. (US 2009/0238763) and Hemchand et al. (https://www.farmavita.net/ documents/ Tablet%20coating.pdf2009) as applied to claims 1-4, 9-12 above and in view of Manukondakeerthi et al. (Asian J of Research in Pharmaceutical Sciences, 2014, p 1-18) and further in view of Zu (CN 203282772, 11/13/2013, See English translation)
Claim 25 further includes in combination a polyester/aluminium/polyethylene bag for packaging. 

Zu is explicit in teaching the medicine/pharmaceutical packaging bags that comprises a polyester layer, aluminum foil substrate, polyethylene layer provided with composite adhesive layer and provide a bag with simple structure, high safety, non-toxicity and environmental protection (See claims 1, 2 [0007]). 
A person of ordinary skill in the art from Zu would have found it obvious to use a polyester/aluminium/polyethylene composite bag to pack and store pharmaceutical composition of instant claim 1. One of ordinary skill in the art would have been motivated to do so is to protect the pharmaceutical from environment (e.g. temperature, humidity). A person of ordinary skill in the art would have found it obvious to use the high density polyethylene bottle as taught by Manukondakeerthi in combination with the composite bag for safety, storage and transporting the pharmaceuticals to the users in need. 

Claims 13, 27-28 is rejected under 35 U.S.C. 103 as being unpatentable over Chongxi et al. (US 2009/0238763) and Hemchand et al. (https://www.farmavita.net/ documents/ Tablet%20coating.pdf2009) as applied to claims 1-4, 9-12 above and in view of Anderson et al. (US 3,341,416).
Claim 13 is to specific ratios of the solid to liquid portion and the compound to the solvent. 

Anderson teaches aspirin preparation comprising water (solvent and other excipients for encapsulation (e.g. ethyl cellulose). See Example 1. Aspirin is in the amount of 30 lbs to water 80 lbs which is in the ratio of 1:2.67. The residual aspirin obtained is encapsulated with a mixture comprising cyclohexane and ethyl cellulose liquid. Aspirin to encapsulation excipient liquid is in the ratio of 30 lbs to 505.5, which is 1:16.8. Ethyl cellulose is deposited to the solid aspirin by way of coating and aspirin particles are recovered (See p 2, last para to 1st para of page 3). In example III, the amount of aspirin is reduced and ethyl cellulose is increased. The reference claims teaches major part of the solvent, e.g. cyclohexane in the overall process and minor part of aspirin. 
From Anderson it is clear that the active ingredient, the solvent and liquid portion can be varied to obtain a formulation that comprises a stable solid and liquid portion separated from each other. From Anderson one of ordinary skill in the art would have found it obvious to adjust the water solvent to 20:100 as in one of the examples the amount taught is 37:100 (1:2.67). It is within the skill of an artisan to adjust the amounts of the components as they are result effective variables. As to solid to liquid ratio, Anderson teaches 6:100 (1:16.8) of solid aspirin particles to liquid cyclohexane, ethylcellulose dispersion which falls within the claimed ratio. Aspirin is a non-steroidal anti-inflammatory drug, and Anderson teaches the formulation that comprises a stable solid and liquid portion separated from each other. One of ordinary skill in the art before . 

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chongxi et al. (US 2009/0238763) and Hemchand et al. (https://www.farmavita.net/ documents/Tablet%20coating.pdf2009) as applied to claims 1-4, 9-12 above and in view of Zuccarelli et al. (US 6,951,657). 
Claims 19-21 are limited to specific ratio amounts of the pharmaceutically acceptable salt of compound of formula I to the binder. 
Chongxi et al and Hemchand as above. The references describe binders in the pharmaceutical formulations but do not explicitly teach the ratio as in claims 19-21.
Zuccarelli et al. teaches particles coated with ibuprofen, coating with HPMC and ethyl cellulose. In example 1, it is taught that an amount of 8 mg of HPMC is added to coat ibuprofen of 200 mg. Zuccarelli teach 10-60% of HPMC by weight based on the ethyl cellulose and 5-50 wt % of ethyl cellulose based on ibuprofen added to the ibuprofen composition (See claim 1, col. 1, lines 52-56). 


Note: The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 9,718766 teaches high penetrations drugs that encompasses . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear how a pharmaceutical composition further includes a pharmaceutical spray device, a medicinal dropper, a medicinal soft brush or a combination thereof. A pharmaceutical composition comprises pharmaceutically active ingredients and excipients. It cannot contain devices brush or a dropper for example. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/ file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7, 10-12, 14-18, 24-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US 11,278,513 (Application No. 16764434) in view of Chongxi et al. (US 2009/0238763).
The instant claim 1 as above. The dependent clams are limited to specific solvents, dosage forms, binders, weight ratios of the ingredients, repose angle, packaging material, and specific compounds of formula I. 
‘434 reference claims are directed to:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Chongxi et al. as discussed above. 
The instant claims 1-4, 7-12 would have been obvious over the reference claims and Chongxi because (i) there is overlap of compounds of formula I by reference claims by using them for administration (ii) a composition with a separated solid portion with a liquid portion (iii) with specific solvents (e.g. ethanol) as in the instant claims (iv) packaged hermetic and with the same packaging material and a composite bag (v) Chongxi explicitly teaches the salts of compounds of formula I including acetic acid and hydrochloride salts. As to claim 11, a person of ordinary skill in the art would have found 

Claims 1-5, 10-12, 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US 10,532,973 (‘973) or claims 1-11 of US 10,882,817 (‘817) in view of Chongxi et al. (US 2009/0238763).
The instant claim 1 as above. The dependent clams are limited to specific solvents, dosage forms, binders, weight ratios of the ingredients, repose angle, packaging material, and specific compounds of formula I. 


    PNG
    media_image6.png
    129
    192
    media_image6.png
    Greyscale

Reference claims of ‘817 are directed to the use of 2-(diethylamino)ethyl 2-acetoxybenzoate hydrochloride crystal. The structure of the compound is as follows:

    PNG
    media_image6.png
    129
    192
    media_image6.png
    Greyscale

This is one of the pharmaceutical salt compounds of the instant claim 1. 
The reference claims are not explicit in teaching the stable pharmaceutical composition comprising the salt compound as claimed. 
Chongxi et al. as discussed above. 
From Chongxi one of ordinary skill in the art would have found it obvious to formulate a stable composition comprising 2-(diethylamino)ethyl 2-acetoxybenzoate hydrochloride crystal with separate solid and liquid portion  because Chongxi teaches the salts of compounds of formula I including acetic acid and hydrochloride salts including the reference claim compound salt and its composition with solvents (e.g. ethanol) that can be formulated as tablets. It is obvious that the tablet is a separate solid portion and can be dissolved in water and/or administered with water (separate liquid 
Conclusion
Applicant's amendment necessitated the modified and new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627